BRUCE J. RUSHALL EILEEN L. McGEEVER LUCI M. MONTGOMERY RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION 6100 INNOVATION WAY CARLSBAD, CALIFORNIA 92009 TELEPHONE: (760) 438-6855 FACSIMILE: (760) 438-3026 E-MAIL: rm@rushallmcgeever.com March 9, United States Securities and Exchange Commission 100 F Street N.E. Mail Stop Washington, D.C.20549 Attn: Mr. Michael Seaman, Attorney-Advisor Re: Ministry Partners Investment Company, LLC Form S-1 Filed December 23, 2009 File No. 333-163970 Ladies and Gentlemen: This letter is in response to the Staff’s letter of January 19, 2010 and is intended to accompany Registrant’s pre-effective amendment on Form S-1/A to the subject registration statement which was filed on the date of this letter.The responses below are presented in the same order as the Staff’s comments in that letter.The references below are to the Form S-1/A. Registration Statement on Form S-1 General 1.Please file all missing exhibits with your next amendment. The Form S-1/A includes Exhibit 5.1, the Opinion of Rushall & McGeever, APC, and Exhibit23.5, the Consent of Hutchinson & Bloodgood. 2. In your next amendment, please include compensation information for the fiscal year ended December31, 2009.See Regulation S-K Compliance and Disclosure Interpretation The Form S-1/A sets forth executive compensation information for the year ended December31, 2009, as required by Regulation S-K and the Commission’s Disclosure Interpretation No. 217.11. RUSHALL & McGEEVER A PROFESSIONAL LAW CORPORATION United States Securities and Exchange Commission Attn:Mr.
